Citation Nr: 1221115	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06-21 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for Hepatitis A, Hepatitis B and Hepatitis C.   


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1973 and from November 1973 to April 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran presented testimony at a Travel Board Hearing chaired by the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the Veteran's claims folder.

In a January 2010 decision, the Board determined that new and material evidence had been received to reopen the claim for service connection for Hepatitis A, Hepatitis B and Hepatitis C.  This issue was remanded to the RO for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that in a May 2011 statement, the Veteran's attorney expressed disagreement with the disability ratings assigned to PTSD and bilateral hearing loss.  The attorney refers to an April 2011 rating decision.  The Board has reviewed the claims file and the virtual file and an April 2011 rating decision has not been located.  Thus, this issue is referred to the RO for appropriate action, as the Board is unable to take jurisdiction of these issues at this time.  See 38 C.F.R. §§ 20.201 and 20.300; see also Manlicon v. West, 12 Vet. App. 238 (1999).  


FINDING OF FACT

The Veteran is not shown to have a diagnosis of Hepatitis A, B, and C.  




CONCLUSION OF LAW

Hepatitis A, B, and C is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that this claim originated as a claim to reopen service connection for Hepatitis.  This claim was reopened in a January 2010 Board decision.  The Board finds that the Veteran has been afforded appropriate notice for a service connection claim under VCAA.  The RO provided a VCAA notice letter to the Veteran in April 2005, prior to the initial adjudication of his claim, and in March 2006 and February 2010.     

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to identify any additional information or evidence that VA should have and to submit evidence in support of his claim to the RO.  

The March 2006 and February 2010 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that, as all relevant evidence has been obtained with regard to the Veteran's claim, the duty to assist requirements have been satisfied.  The Veteran's service treatment records were obtained and associated with the claims folder.  The VA treatment records dated from 1997 to December 2010 were obtained and associated with the claims file.  There is no identified relevant evidence that needs to be obtained.  

The Veteran underwent a VA examination in December 2008 to determine the nature and likely etiology of the claimed Hepatitis.  Additional medical opinions were obtained in May 2010 and March 2012.    

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2) (2011), the Veteran's testimony at the recent hearing focused on the elements necessary to substantiate his claim and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claims based on the current record.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A Veteran can attest to factual matters of which he or she has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence")).  See also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The Veteran contends that he incurred Hepatitis A, B, and C in service.  In an April 2007 statement, the Veteran stated that he was accidentally exposed to blood by health care workers from 1973 to 1975; that he engaged in high-risk sexual activity; that he used shaving razors in service from 1973 to 1975; and that he sold blood off post from 1973 to 1975.  

At the October 2009 Board hearing, the Veteran provided testimony concerning treatment for Hepatitis in service and his problems with Hepatitis subsequent to service.  

Service treatment records show that in February 1975, acute viral Hepatitis was diagnosed.  A February 18, 1975 service treatment record indicates that the Veteran reported having nausea and vomiting for 6 days.  He stated that he was unable to keep solids or liquids down.  He reported that he could keep food down for one hour.  The diagnosis was acute gastritis.  A February 19, 1975 service treatment record indicates that the Veteran was noticeably jaundiced.  The Veteran also reported having urinary changes from yellow in color to dark brown. He had some right upper quadrant tenderness on abdominal examination.  The Veteran was admitted to the Hepatitis ward to rule out Hepatitis.  A discharge record indicates that the Hepatitis-associated antigen was negative and acute viral Hepatitis was diagnosed.  The Veteran was discharged to duty.  The January 1975 separation examination indicates that examination of the abdomen and viscera was normal.  Hepatitis was not noted or diagnosed upon service separation.  

While the Veteran contends that he currently has Hepatitis A, B, and C, the more probative evidence of record establishes that the Veteran does not currently have Hepatitis A, B, or C.  

The Veteran was afforded a VA examination in December 2008 in response to his claim.  The Veteran reported that he had undergone a liver biopsy in 1997 and he was told that he had Hepatitis B and C.  He was not given any therapy.  The Veteran reported that he has intermittent yellowness of the eyes, orange colored urine and at times, stools that are white and chalky.  He also reported that he was treated for Hepatitis in service in 1975.  The Veteran indicated that presently, he was not under therapy for liver problems. 

Physical examination revealed that the liver was enlarged.  Liver consistency was normal. There was no abdominal tenderness.  The examiner reported the Hepatitis laboratory tests results and data from testing in April 2000, November 2000, October 2002, May 2004, June 2004, February 2005, March 2007 from the VA treatment records.  

The examiner noted that the Veteran was admitted to the Hepatitis ward in service on February 19, 1975 and the diagnosis was acute viral Hepatitis; HAA was negative.  Disposition was to duty.  

The examiner noted that the Veteran was admitted to various VA medical centers (Clarksburg, Nashville, and Lexington).  The admissions were for alcoholism therapy and substance abuse.  The common factor was persistent alcoholism.  The examiner noted that hospital records from a Lexington VA medical center admission dated from May 2, 1996 to May 31, 1996 reveals alcohol, cannabis, and nicotine dependence; benzodiapenes and opiate abuse; and positive Hepatitis C asymptomatic.  The examiner noted that the lab tests for this admission revealed that the Hepatitis C antibody was positive on May 1996; Hepatitis B core and IgM were negative; and Hepatitis-B antibody was negative.  Liver biopsy on May 1996 revealed mild steatosis and pericentral fibrosis.  Histological findings were suggestive of early alcoholic damage.  The examiner noted that an April 2000 treatment record from Huntington revealed that HBSAG and HBSAB were negative.  A November 2000 HCVQAL was negative.  October 2002 HBSAG and HBSABB were negative.  A May 2005 Hepatitis C antibody was positive.  A June 2004 Hepatitis C PCR result was "not detected."  A March 2007 Hepatitis A IgM AB was negative.  The examiner noted that current lab data showed that Hbc-AB was negative; THBc-AB was negative; and Hepatitis C antibody was negative.  The examiner stated that the Veteran's liver profile was normal.  

After review of the record including review of the above lab data and examination of the Veteran, the examiner stated that the Veteran had viral Hepatitis in February 1975 during service and the HAA was negative.  The examiner noted that this episode took place 33 years ago.  The examiner indicated that in May 1996, at the Lexington VA medical center, the Hepatitis C antibody was positive and the liver biopsy was suggestive of alcohol damage to the liver.  The examiner stated that the current studies excludes the presence of Hepatitis C.  The examiner noted that on two occasions, the Hepatitis C antibody was positive on May 1996 and May 2004.  The examiner noted that the December 2008 result was negative.  The examiner opined that the scales weighted more in favor of the absence of Hepatitis C at present.  The examiner also opined that there was no evidence of the Hepatitis A and B at present.  The examiner again noted that the liver biopsy in 1996 confirms liver damage related to alcohol. 

In January 2010, this matter was remanded by the Board for additional medical opinion as to whether the Veteran had Hepatitis C that was related to service.  The Veteran's claims file was provided to another VA physician in May 2010 for an additional medical opinion.  The examiner reviewed the Veteran's medical history and noted that the Veteran had a diagnosis of acute Hepatitis in service in February 1975.  The examiner noted that the Veteran was hospitalized at a VA medical center in Lexington for an alcohol rehabilitation program.  The examiner noted that the lab test showed a positive antibody test for Hepatitis C, and a repeat test was positive as well.  The examiner noted that at that time, no confirmatory testing (PCR) was done to actually show the presence of Hepatitis C virus.  The examiner noted that the Veteran had a liver biopsy at that time which showed early alcoholic damage to the liver but no specific finding other than that.  The examiner noted that another Hepatitis C antibody was positive in February 2000.  The examiner noted that a November 2000 Hepatitis C PCR was negative.  The examiner noted that the Veteran had a liver biopsy on November 2000 which showed advanced damage to his liver due to alcohol abuse; the GI specialist told him that he did not have Hepatitis C.  The examiner indicated that the VA treatment records showed alcohol treatment in April 2005; the Veteran had no treatment for Hepatitis C and the Veteran was not currently doing any treatment for Hepatitis or liver disease of any type.  

The examiner noted that the Veteran had a short episode of acute Hepatitis in service and the type and cause was unknown.  The examiner further noted that the Veteran had positive testing for Hepatitis C antibody in 1996 and 2000 and the confirmatory testing had always been negative for the Hepatitis C virus.  The examiner stated that the testing for Hepatitis A and B have always been negative.  

The testing done in March 2010 was as follows: PCR was negative; liver function tests was normal; testing for Hepatitis A and B were negative.  The examiner opined that there was no diagnosis of Hepatitis C.  The examiner stated that the testing in the past with a positive Hepatitis C antibody was obviously a positive screening test only and this test was interfered with by some similar antigen or some chemical in his blood.  The examiner indicated that none of the confirmatory test for Hepatitis C was positive.  The examiner stated that none of the testing for Hepatitis A or B was positive either. 

The examiner indicated that Hepatitis is inflammation of the liver.  Other viral infection such as mononucleosis in the experience of the examiner can cause Hepatitis.  The examiner stated that whatever the cause of the Hepatitis at the time of his hospital stay in the military, it resolved rapidly, with no lasting effects, and the only liver injury noted in the past evaluations by biopsy was related to alcohol consumption.     

In a March 2012 addendum report, the VA examiner indicated that he reviewed the Veteran's claims folder and medical records.  The examiner indicated that review of the claims folder did not change the diagnosis of the Veteran in the May 2010 VA examination, which was no diagnosis of Hepatitis C.  The examiner reiterated that the screening test was positive but the confirmatory testing was negative.  The examiner noted that there was some interference on the screening test.  The examiner stated that the purpose of the confirmatory test is to be sure that the diagnosis shows that virus that causes the disease prior to any further treatment.  The examiner again opined that there was no diagnosis of Hepatitis C.  

The Board has the duty to assess the credibility and weight to be given to the evidence.   See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id. 

In its role as a finder of fact, the Board finds that the December 2008, May 2010 and March 2012 VA medical opinions have great probative value with regards to establishing whether the Veteran has a current diagnosis of Hepatitis A, B, and C.  The VA examiners reviewed the Veteran's entire medical history including the service treatment records and the records showing testing for Hepatitis after service.  The examiners discussed and analyzed the testing for the Hepatitis viruses.  The examiners reviewed the screening tests and the confirmatory testing and concluded that the Veteran did not have a current diagnosis of Hepatitis A, B, or C.  The examiners also considered the treatment for acute Hepatitis in service.  The examiners provided the rationale for the opinion and pointed to the evidence for records which supported the opinion that the Veteran did not have Hepatitis A, B, or C, which was that the confirmatory testing for the Hepatitis was negative.   

Thus, the Board finds the December 2008, May 2010 and March 2012 VA medical opinions to have great probative weight and establish that the Veteran does not have a current diagnosis of Hepatitis A, B, or C.  

The Veteran contends that he currently has Hepatitis C based upon the positive screening tests at VA.  However, the Board finds that the more probative evidence of record, the VA medical opinions dated in December 2008, May 2010, and March 2012, establish that the Veteran does not have a current diagnosis of Hepatitis A, B, or C.  As noted above, the VA examiners considered the positive screenings but concluded that the Veteran did not have a current diagnosis of Hepatitis A, B, or C based upon the negative confirmatory testing.   

While the Veteran is competent to state that he has an observable symptom, he is not competent to render a medical diagnosis.  The Veteran is not competent to state that he currently has a current diagnosis of Hepatitis C.  He is not competent to review medical testing and provide a clinical diagnosis without the required medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

The Board finds that the more probative evidence of record and the preponderance of the evidence establishes that the Veteran does not have a current diagnosis of Hepatitis A, B, or C.  

The preponderance of the evidence is against the finding that the Veteran has a current Hepatitis A, B, and C that can be linked to a disease or injury in service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, on this record, the claim of service connection for Hepatitis A, B, and C must be denied.



ORDER

Service connection for Hepatitis A, B, or C is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


